DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 13-15, filed February 10th, 2022, with respect to drawing, specification and claim objections and 112 rejections have been fully considered and are persuasive.  The objections of the claim, specification, and drawings and the 112 rejections have been withdrawn. 
Applicant’s arguments, see Pages 13-15, filed February 10th, 2022, with respect to the rejection(s) of claim(s) 1 and 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown (US 20180061247).
In regards to the arguments for claim 19, see pages 18-20, the arguments are moot because there is a new ground of rejection.  However, the examiner respectfully disagrees with the argues because it is noted that in response to applicant's argument that a different relevant issue is discussed in the specification other than that discussed as the motivation for combining the references, and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 20180061247; hereinafter Brown; already of record from IDS).
In regards to claim 1, Brown discloses of a system for in-flight operational assessment (Abstract), the system comprising:
an energy source mechanically coupled to an electric aircraft, wherein the energy source is configured to power at least a portion of the electric aircraft (Para 0052, 0058, 0085-0086);
a sensor mechanically coupled to the electric aircraft, wherein the sensor is configured to detect an electrical parameter of the energy source (Para 0029, 0044, 0058, 0077, 0099);
a controller communicatively connected to the sensor (Para 0029, 0044, 0058, 0077, 0099, 0079), wherein the controller is designed and configured to:
receive the electrical parameter of the energy source from the sensor (Para 0029, 0044, 0058, 0077, 0099, 0079);
determine, using the electrical parameter, a power-production capability of the energy source (Para 0029, 0044, 0057-0058, 0077, 0099, 0079, 0052);
calculate a projected power-consumption need of the electric aircraft (Para 0184-0185, 0101, 0029, 0044, 0057-0058, 0077, 0099, 0079, 0052); and
compare the determined power-production capability of the energy source to a projected power-consumption need (Para 0006, 0186-0187, 0101-0102);

display at least an element of the power-production capability of the energy source based upon the comparison of the power-production capability and the projected power-consumption need (Para 0103, 0144, 0210, 0206).
In regards to claim 2, Brown discloses of the system of claim 1, wherein the electric aircraft further comprises a vertical takeoff and landing aircraft (Para 0092, Fig 2 Part 204, 206; where UAV 204 is shown as a vehicle capable of vertical takeoff and landing, and the landing station 206 appears to be off the ground and require a vertical takeoff and landing).
In regards to claim 4, Brown discloses of the system of claim 1, wherein the sensor includes a voltage sensor (Brown Para 0044, 0058, 0077).
In regards to claim 5, Brown discloses of the system of claim 4, wherein the voltage sensor is configured to detect a voltage of the energy source (Brown Para 0044, 0058, and 0077).
In regards to claim 6, Brown discloses of the system of claim 1, wherein the sensor includes a current sensor (Brown Para 0044, 0058, and 0077).
In regards to claim 7, Brown discloses of the system of claim 1, wherein the sensor includes an environmental sensor (Brown Para 0104-0105).
In regards to claim 8, Brown discloses of the system of claim 7, wherein the environmental sensor is configured to detect at least an element of environmental data, and wherein environmental data includes:
geospatial data (Brown Para 0144, 0084, 0093);
ambient air temperature data (Brown Para 0093, 0104);
barometric pressure data (Brown Para 0055, 0071, 0093); and

In regards to claim 9, Brown discloses of the system of claim 1, wherein determining the power-production capability of the energy source further comprises comparing the electrical parameter to a curve, wherein the curve represents a projected evolution over time of the energy source (Brown Fig 4A, Para 0144).
In regards to claim 10, Brown discloses of the system of claim 9, wherein comparing the electrical parameter to the curve further comprises modifying the curve as a function of the electrical parameter (Brown Fig 4B, 4C, Para 0161, 0168).
In regards to claim 11, Brown discloses of the system of claim 1, wherein the projected power-consumption need of the electric aircraft is calculated as function of a flight plan for the electric aircraft (Brown Fig 4B, 4C, Para 0161, 0168).
In regards to claim 12, the claim recites analogous limitations to rejected claim 1, and is therefore rejected on the same premise.   
In regards to claim 13, Brown discloses of the method of claim 12, wherein detecting the electrical parameter further comprises detecting, by a voltage sensor, a voltage level (Brown Para 0044, 0058, 0077).
In regards to claim 14, Brown discloses of the method of claim 12, wherein detecting the electrical parameter further comprises detecting, by a current sensor, a current level (Brown Para 0044, 0058, and 0077).
In regards to claim 15, 
In regards to claim 16, Brown discloses of the method of claim 12, wherein determining the power-production capability further comprises comparing the electrical parameter to a curve, wherein the curve represents a projected evolution over time of the energy source (Brown Fig 4A, Para 0144).
In regards to claim 17, Brown discloses of the method of claim 16, wherein comparing the electrical parameter to a curve further comprises modifying the curve as a function of the electrical parameter (Brown Fig 4B, 4C, Para 0161, 0168).
In regards to claim 18, Brown discloses of the method of claim 12, wherein determining the power-production capability of the energy source further comprises:
determining the power-production capability of each energy source of a plurality of energy sources (Brown Para 0037-0039).
In regards to claim 20, Brown discloses of the method of claim 12, wherein calculating the projected power-consumption need of the electric aircraft is performed as a function of a flight plan for the electric aircraft (Brown Fig 4B, 4C, Para 0161, 0168).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Kumar (US 20200254900; already of record).
In regards to claim 3, Brown discloses of the system of claim 1.
However, Brown does not specifically disclose that the energy source further comprises a plurality of energy sources connected in series.
Kumar, in the same field of endeavor, teaches of the energy source further comprises a plurality of energy sources connected in series (Para 0033 and 0064).

In regards to claim 19, Brown discloses of the method of claim 18, wherein determining the power-production capability of each energy source of a plurality of energy sources.
However, Brown does not specifically disclose of determining a plurality of component energy capabilities representing the energy capabilities of each energy source of the plurality of energy sources;
identifying a lowest component energy capability of the plurality of component energy capabilities; and
determining the delivery capability of the energy source as a function of the lowest component energy capability.

Kumar, in the same field of endeavor, teaches of determining a plurality of component energy capabilities representing the energy capabilities of each energy source of the plurality of energy sources (Para 0031);
identifying a lowest component energy capability of the plurality of component energy capabilities (Para 0031; “the controller may determine when a battery assembly 302 of one power supply assembly has low or reduced charge or power”); and
determining the delivery capability of the energy source as a function of the lowest component energy capability (Para 0031 and 0042 “does not operate that power supply assembly until maximum power may be needed for the locomotive. Alternatively, the controller may determine that a power supply assembly will be charged at an upcoming stop and thus prioritize using that power supply 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-production capability of each energy source of a plurality of energy sources, as taught by Brown, to include determining a plurality of component energy capabilities representing the energy capabilities of each energy source of the plurality of energy sources; identifying a lowest component energy capability of the plurality of component energy capabilities; and determining the delivery capability of the energy source as a function of the lowest component energy capability, as taught by Kumar, in order to ensure that the auxiliary function of the vehicle remains available and allow the most efficient power supplies to power the vehicle (Kumar Para 0031 and 0042).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663